DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 3/8/2022 have been entered.  Claims 1-6 and 8-16 have been amended.  No claims have been cancelled.  Claim 17 has been added.  Claims 1-17 are currently pending in this application, with claims 1, 15 and 16 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US PG Publication 2014/0237053), hereafter Abhyanker ‘053, in view of Abhyanker US PG Publication 2014/0337938), hereafter Abhyanker ‘938.

Regarding claim 1, Abhyanker ‘053 teaches a posting right giving device comprising:
at least one memory configured to store computer program code
([0098] and Fig. 6 - Memory 604 configured to store computer instructions 624); and 
at least one processor configured to access the at least one memory and operate according to the computer program code
([0098] and Fig. 6 – Processor configured to access the memory 604 and operate according to the computer instructions 624), 
the computer program code comprising:
a region information acquisition code configured to cause at least one of the at least one processor to acquire region information indicating a region designated by an establisher requesting creation of a community in which posting information and receiving the posted information via a network are allowed
([0362] FIG. 46 is a user interface view of groups algorithm 4600.  Particularly, FIG. 46 illustrates the sharing of information about the user.  The user may create a group and may also specify to which category the user may belonging to
[0363] - For example, the community publication to a group may be generated based on at least one of a geographic location of the group); 
a storage control code configured to cause at least one of the at least one processor to store the acquired region information and community identification information for identifying the community in association with each other in a storage
([0210] - The privacy server 2900 may apply a database of 
constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes
(The database stores constraints that include the neighborhood boundary associated with the community));
a positional information acquisition code configured to cause at least one of the at least one processor to acquire positional information indicating a position of a terminal device used by a user different from the establisher while within the region established by the establisher
([0091] – The journalist user 500B may collect the information from different regions and may post contents (e.g. the news, the articles, the story etc.) providing the other users to view the same
[0097] - The online neighborhood social network (e.g., the online neighborhood social network 100 of FIG. 1 may be generated in which residents have associated meta-data indicating at least one of a physical location and an electronic location of the users
(As indicated in [0097], the social network of users (plurality of users = at least one user that is not the establisher/creator) are determined to be in the social network based on their physical location)).
Abhyanker ‘053 does not teach
a processing code configured to cause at least one of the at least one processor to execute, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, processing for causing the user to join the community identified with the community identification information stored in association with the region information.
In the same field of endeavor, Abhyanker ‘938 teaches the limitations not taught by Abhyanker ‘053, including
a processing code configured to cause at least one of the at least one processor to execute, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information
([0096] - The member management module 108 may be configured to obtain member data (e.g., may include a location) associated with each of the members 104A-N. For example, the member management module 108 may send a list of members 104A-N in the member repository 116 corresponding to a region received by the group management algorithm 112. In addition, the member management module 108 may cross-reference members in the member repository 116 with locations in the geo-spatial repository 114 to determine the members 104A-N that correspond to the region
[0105] - The region may be obtained (e.g., using the member management module 108 of FIG. 1) on the geo-spatial map 200 based on the lasso 204), 
processing for causing the user to join the community identified with the community identification information stored in association with the region information
([0025] - A group is created under the group name. The plurality of entries is associated with the group
 [0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]).
			
Regarding claim 3, Abhyanker ‘053, in view of Abhyanker ‘938, teaches
the posting right giving device according to claim 1.
Abhyanker ‘053 further teaches
wherein the region information acquisition code is configured to cause at least one of the at least one processor to acquire, in response to a request from the user for creation of a second community after the region information and the community identification information are stored in association with each other, second region information indicating a second region designated by the user
([0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood based a request of the particular user 2916
[0362] - The user may create a group and may also specify to which category the user may belonging to, along with his name of the group.  The groups view of groups algorithm 4600 may also provide the user with an option to who he may include in his group such as my friends, local business, my neighbors within
[0363] - The community publication to a group may be generated based on at least one of a geographic location of the group),
the computer program code further comprising:
a screen display control code configured to cause at least one of the at least one processor to cause, in response to the second region indicated by the acquired second region information and the region indicated by the stored region information overlapping each other, the terminal device to display a screen for selecting one of options including the creating the second community and joining the community
([0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood
[0362] - FIG. 46 is a user interface view of groups algorithm 4600.  The user may create a group and may also specify to which category the user may belonging to, along with his name of the group.  The groups view of groups algorithm 4600 may also provide the user with an option to who he may include in his group such as my friends, local business, my neighbors within
[0363] - The community publication to a group may be generated based on at least one of a geographic location of the group); and 
a selection information acquisition code configured to cause at least one of the at least one processor to acquire selection information indicating the selection by the user on the screen displayed on the terminal device, the storage control code is configured to cause at least one of the at least one processor to store, in response to the acquired selection information indicating creating the second community, the acquired second region information and second community identification information for identifying the second community in association with each other in the storage
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes
[0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood
[0362] - FIG. 46 is a user interface view of groups algorithm 4600.  The user may create a group and may also specify to which category the user may belonging to, along with his name of the group.  The groups view of groups algorithm 4600 may also provide the user with an option to who he may include in his group such as my friends, local business, my neighbors within
[0363] - The community publication to a group may be generated based on at least one of a geographic location of the group).
 Abhyanker ‘938 further teaches
the processing code is configured to cause at least one of the at least one processor to execute, in response to the acquired selection information indicating joining the community and the position indicated by the acquired positional information being included in the region indicated by the stored region information, the processing for causing the user to join the community identified within the community identification information
([0025] - A method of creating a group in a community network includes receiving a lasso drawn on a geo-spatial map by a user, obtaining a region on the geo-spatial map based on the lasso, and obtaining a plurality of entries from within the region. A group name is obtained from the user. A group is created under the group name. The plurality of entries is associated with the group
[0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]). 

Regarding claim 8, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.  
Abhyanker ‘053 further teaches
wherein the region information acquisition code is configured to cause at least one of the at least one processor to acquire the region information indicating that the designated region is a region determined based on a second position of an establisher terminal device used by the establisher, the positional information acquisition code is further configured to cause at least one of the at least one processor to further acquire second positional information indicating the second position of the establisher terminal device.
Abhyanker ‘938 further teaches
the processing code is configured to cause at least one of the at least one processor to execute, in response to the terminal device being located in a region determined based on the second position indicated by the second positional information when the establisher terminal device is located at the second position, the processing for causing the user to join the community identified within the community identification information
([0025] - A method of creating a group in a community network includes receiving a lasso drawn on a geo-spatial map by a user, obtaining a region on the geo-spatial map based on the lasso, and obtaining a plurality of entries from within the region. A group name is obtained from the user. A group is created under the group name. The plurality of entries is associated with the group
[0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]). 
  
Regarding claim 9, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.  
Abhyanker ‘053 further teaches 
wherein the computer program code further comprises: 
a second region information acquisition code configured to cause at least one of the at least one processor to acquire third region information indicating a third region designated by a second establisher requesting creation of a seventh community for at least one member who has joined the community identified with the community identification information
([0277] - A second instruction set integrated with the first instruction set may enable users of the social network to create profiles of other people through a forum which provides a free form of expression of the users sharing information about any entities and/or people residing in any geographical location identifiable in the satellite map data, and/or to provide a technique of each of the users to claim a geographic location (e.g., a geographic location 29024 of FIG. 40A) to control content in their respective claimed geographic locations);  
a second storage control code configured to cause at least one of the at least one processor to store the acquired third region information and second community identification information for identifying the seventh community in association with each other in a second storage
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes).
Abhyanker ‘938 further teaches
a giving code configured to cause at least one of the at least one processor to execute, in response to the position indicated by the acquired positional information being included in the third region indicated by the stored third region information and the user having the right to post information to the community, processing for causing the user to join to the seventh community identified with the second community identification information stored in association with the third region information
([0025] - A method of creating a group in a community network includes receiving a lasso drawn on a geo-spatial map by a user, obtaining a region on the geo-spatial map based on the lasso, and obtaining a plurality of entries from within the region. A group name is obtained from the user. A group is created under the group name. The plurality of entries is associated with the group
[0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]). 
 
Regarding claim 10, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.  
Abhyanker ‘053 further teaches 
wherein the computer program code further comprises a third region information acquisition code configured to cause at least one of the at least one processor to acquire, in response to an information code corresponding to the community being read by the terminal device, the region information indicating the region corresponding to the community from the storage
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes).
 Abhyanker ‘938 further teaches
the processing code is configured to cause at least one of the at least one processor to cause the user to join the community identified with the community identification information in response to the position of the terminal device indicated by the acquired positional information is included in the region indicated by the region information acquired from the storage
 ([0025] - A method of creating a group in a community network includes receiving a lasso drawn on a geo-spatial map by a user, obtaining a region on the geo-spatial map based on the lasso, and obtaining a plurality of entries from within the region. A group name is obtained from the user. A group is created under the group name. The plurality of entries is associated with the group
[0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]). 

Regarding claim 13, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 10.
Abhyanker ‘053 further teaches 
wherein the storage is configured to store the region information indicating the region corresponding to a plurality of the communities
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), 
the third region information acquisition code is configured to cause at least one of the at least one processor to identify the community corresponding to the read information code from among the plurality of communities based on at least one of a plurality of information codes corresponding to the plurality of respective communities or decoded information obtained by decoding the at least one of the plurality of information codes
([0363] - The community publication to a group may be generated based on at least one of a geographic location of the group, a common professional interests of the group, a religious affiliation of the group, a friendship between members of the group, an educational institution associated with the group, a cultural affiliation of the group, a political interest of the group, and a social interest of the group).
Abhyanker ‘938 further teaches
the processing code is configured to cause at least one of the at least one processor to cause the user to join the identified community among the plurality of communities
([0025] - A method of creating a group in a community network includes receiving a lasso drawn on a geo-spatial map by a user, obtaining a region on the geo-spatial map based on the lasso, and obtaining a plurality of entries from within the region. A group name is obtained from the user. A group is created under the group name. The plurality of entries is associated with the group
[0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]).  

Regarding claim 14, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 10.
Abhyanker ‘053 further teaches 
wherein the third region information acquisition code is configured to cause at least one of the at least one processor to acquire the region information indicating a plurality of regions corresponding to the community
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes). 
Abhyanker ‘938 further teaches
the processing code is configured to cause at least one of the at least one processor to cause the user to join the community identified within the community identification information in response to the position of the terminal device being included in any one of the plurality of regions
([0025] - A method of creating a group in a community network includes receiving a lasso drawn on a geo-spatial map by a user, obtaining a region on the geo-spatial map based on the lasso, and obtaining a plurality of entries from within the region. A group name is obtained from the user. A group is created under the group name. The plurality of entries is associated with the group
[0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]). 
 
Regarding claim 15, Abhyanker ‘053 teaches a posting right giving method performed by a computer, 
the method comprising:
acquiring region information indicating a region designated by an 
establisher requesting creation of a community in which posting information and receiving the posted information via a network are allowed
([0362] FIG. 46 is a user interface view of groups algorithm 4600.  Particularly, FIG. 46 illustrates the sharing of information about the user.  The user may create a group and may also specify to which category the user may belonging to
[0363] - For example, the community publication to a group may be generated based on at least one of a geographic location of the group);
storing the acquired region information and community identification information for identifying the community in association with each other in a storage
([0210] - The privacy server 2900 may apply a database of 
constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes
(The database stores constraints that include the neighborhood boundary associated with the community));
acquiring positional information indicating a position of a terminal device used by a user different from the establisher while within the region established by the establisher
([0091] – The journalist user 500B may collect the information from different regions and may post contents (e.g. the news, the articles, the story etc.) providing the other users to view the same
[0097] - The online neighborhood social network (e.g., the online neighborhood social network 100 of FIG. 1 may be generated in which residents have associated meta-data indicating at least one of a physical location and an electronic location of the users
(As indicated in [0097], the social network of users (plurality of users = at least one user that is not the establisher/creator) are determined to be in the social network based on their physical location)).
Abhyanker ‘053 does not teach
executing, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, processing for causing the user to join the community identified with the community identification information stored in association with the region information.
In the same field of endeavor, Abhyanker ‘938 teaches the limitations not taught by Abhyanker ‘053, including
executing, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information
([0096] - The member management module 108 may be configured to obtain member data (e.g., may include a location) associated with each of the members 104A-N. For example, the member management module 108 may send a list of members 104A-N in the member repository 116 corresponding to a region received by the group management algorithm 112. In addition, the member management module 108 may cross-reference members in the member repository 116 with locations in the geo-spatial repository 114 to determine the members 104A-N that correspond to the region
[0105] - The region may be obtained (e.g., using the member management module 108 of FIG. 1) on the geo-spatial map 200 based on the lasso 204), 
processing for causing the user to join the community identified with the community identification information stored in association with the region information
([0025] - A group is created under the group name. The plurality of entries is associated with the group
 [0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]).
 
Regarding claim 16, Abhyanker ‘053 teaches 
a non-transitory computer readable medium storing thereon a computer program, the computer program causing a computer to
([0009] - The methods, systems, and apparatuses disclosed herein may be implemented in any means for achieving various aspects, and may be executed in a form of a machine-readable medium embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein): 
acquire region information indicating a region designated by an establisher requesting creation of a community in which posting information and receiving the posted information via a network are allowed
([0362] FIG. 46 is a user interface view of groups algorithm 4600.  Particularly, FIG. 46 illustrates the sharing of information about the user.  The user may create a group and may also specify to which category the user may belonging to
[0363] - For example, the community publication to a group may be generated based on at least one of a geographic location of the group);  
store the acquired region information and community identification information for identifying the community in association with each other in a storage
([0210] - The privacy server 2900 may apply a database of 
constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes
(The database stores constraints that include the neighborhood boundary associated with the community));  
acquire positional information indicating a position of a terminal device used by a user different from the establisher while within the region established by the establisher
([0091] – The journalist user 500B may collect the information from different regions and may post contents (e.g. the news, the articles, the story etc.) providing the other users to view the same
[0097] - The online neighborhood social network (e.g., the online neighborhood social network 100 of FIG. 1 may be generated in which residents have associated meta-data indicating at least one of a physical location and an electronic location of the users
(As indicated in [0097], the social network of users (plurality of users = at least one user that is not the establisher/creator) are determined to be in the social network based on their physical location)).
Abhyanker ‘053 does not teach
execute, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, processing for causing the user to join the community identified with the community identification information stored in association with the region information.
In the same field of endeavor, Abhyanker ‘938 teaches the limitations not taught by Abhyanker ‘053, including
execute, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information
([0096] - The member management module 108 may be configured to obtain member data (e.g., may include a location) associated with each of the members 104A-N. For example, the member management module 108 may send a list of members 104A-N in the member repository 116 corresponding to a region received by the group management algorithm 112. In addition, the member management module 108 may cross-reference members in the member repository 116 with locations in the geo-spatial repository 114 to determine the members 104A-N that correspond to the region
[0105] - The region may be obtained (e.g., using the member management module 108 of FIG. 1) on the geo-spatial map 200 based on the lasso 204), 
processing for causing the user to join the community identified with the community identification information stored in association with the region information
([0025] - A group is created under the group name. The plurality of entries is associated with the group
 [0104] The members 104A-N residing in the region corresponding to the lasso 204 may be invited to join the group). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]).

Regarding claim 17, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.  
Abhyanker ‘938 further teaches 
wherein the computer program code further comprises a post control code configured to cause at least one of the at least one processor to 
allow the user to post information to the community when the user has joined the community
([0104] - On joining the group, the members 104A-N may be able to exchange information pertinent to the group. For example, members 104A-N may post messages on a group forum), and 
to prohibit the user from posting the information to the community when the user has not joined the community
([0163] and Fig. 21 - In operation 2108, the registered user sends invitation to the invitee(s)
[0164] and Fig. 21 - The operation 2112, if the invitee doesn't respond to invitation sent by the registered user then registered user may resend the invitation for a predefined number of times. In operation 2114, if the registered user resends the invitation to the same invitee for predefined number of times and if the invitee still doesn't respond to the invitation the process may be terminated automatically
(Based on the steps explained in [0163] and [0164] and illustrated in Fig. 21, when the user does not join by accepting invitation, the process terminates, and the user may not post, as they would upon joining (see [0104]))).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Abhyanker ‘938’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region, for the benefit of enabling members to exchange information, including posted messages, pertinent to the group (see [0104]).

Claims 2, 4, 5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker ‘053, in view of Abhyanker ‘938, and further in view of Baldwin, et al (AU 2013303098 A1), hereafter Baldwin.

Regarding claim 2, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.
Abhyanker ‘053 further teaches
wherein the region information acquisition code is further configured to cause at least one of the at least one processor to acquire period information indicating a time period designated by the establisher
([0499] - A verified user in another neighborhood is given "Guest" access to a neighborhood for a maximum of 340 days by a verified user in the neighborhood in which the guest access is given, according to one embodiment. In effect, the guest becomes a member of the neighborhood for a limited period), 
the storage control code is configured to cause at least one of the at least one processor to store the acquired region information, the acquired period information, and the community identification information in association with each other in the storage
([0210] - The privacy server 2900 may apply a database of 
constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community (e.g., as shown in the social community view 3650 of FIG. 36 formed through the neighborhood network algorithm) when permitting the neighborhood boundary
(The community/neighborhood is associated with the map boundary (see region of neighborhood in social community view 3650 of Fig. 36), stored in the database)). 
Abhyanker ‘053, in view of Abhyanker ‘938, does not teach
in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, and a time at which the terminal device is located at the position indicated by the acquired positional information being included in the time period indicated by the period information stored in association with the region information, the processing code is configured to cause at least one of the at least one processor to execute the processing for causing the user to join the community identified within the community identification information.
In the same field of endeavor, Baldwin teaches the limitations not taught by Abhyanker ‘053, in view of Abhyanker ‘938, including
in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, and a time at which the terminal device is located at the position indicated by the acquired positional information being included in the time period indicated by the period information stored in association with the region information, the processing code is configured to cause at least one of the at least one processor to execute the processing for causing the user to join the community identified within the community identification information
([0054] To encourage undecided users to join an event, the social networking system 240 may identify users attending, or possibly attending, an event on the corresponding event page
[0059] - Distribution of accept and maybe responses may be based on one or more additional factors to further encourage attendance of the event. For example, if a user is within a specified distance of an event's location, the user may receive, or more frequently receive, information identifying accept and maybe responses.  The distribution of accept and maybe responses to a user may be modified based on the user's availability or current status; for example, if the user is available at the time of the event, information about maybe and accept responses is more frequently sent to the user
(From [0054], users are encouraged to join an event, where, as indicated in [0059], the encouraging of the users to join the event includes distribution of information to the users, based on their being within a particular distance of the event’s location (within a region) and the user being available at the time of the event)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Baldwin’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region and time of the event, for the benefit of allowing users to quickly identify other users that expressed an interest in the event (see [0061]).

Regarding claim 4, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.
Abhyanker ‘053 further teaches
 wherein the storage is configured to store, for each of created communities including a third community and a fourth community, region information indicating a region designated for a respective community and community identification information indicating the respective community in association with each other
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes).
Abhyanker ‘053, in view of Abhyanker ‘938, does not teach
in response to the position indicated by the acquired positional information being included in a region indicated by region information of each of the third community and the fourth community, the processing code is configured to cause at least one of the at least one processor to prioritize one of the third community and the fourth community over the other based on suitability of the third community to an attribute of the user and suitability of the fourth community to the attribute of the user, and execute the processing for causing the user to join the prioritized community.
In the same field of endeavor, Baldwin teaches the limitations not taught by Abhyanker ‘053, in view of Abhyanker ‘938, including
in response to the position indicated by the acquired positional information being included in a region indicated by region information of each of the third community and the fourth community, the processing code is configured to cause at least one of the at least one processor to prioritize one of the third community and the fourth community over the other based on suitability of the third community to an attribute of the user and suitability of the fourth community to the attribute of the user, and execute the processing for causing the user to join the prioritized community
([0035] - A user may create the event object by defining information about the event such as a time, a location and a list of users invited to the event ("a guest list"). Invitations to the event are sent to the users included on the guest list, and those users may reply to the invitation with an acceptance state
[0052] - The ranking is modified 640 to increase the position in the ranking of users in the selected group that previously attended events with the viewing user or to increase the position in the ranking of users in the selected group having a least a threshold number of interests in common with the viewing user
[0053] - The display generator 320 displays 650 users in the selected group that are connected to the viewing user using a priority display setting to make these users more visible.  Users in the selected group that are not connected to the viewing user may be displayed using a lower priority display setting 
 [0059] - Distribution of accept and maybe responses may be based on one or more additional factors to further encourage attendance of the event. For example, if a user is within a specified distance of an event's location, the user may receive, or more frequently receive, information identifying accept and maybe responses
 (From [0059], users are encouraged to join an event (includes receiving event invitations – see [0035]), where the encouraging of the users to join the event includes distribution of information to the users, based on their being within a particular distance of the event’s location (within a region), includes, as indicated in [0052], the users having common interests (interests = attributes) and includes, as indicated in [0053], user groups being selected, based on priority)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Baldwin’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region and time of the event, for the benefit of allowing users to quickly identify other users that expressed an interest in the event (see [0061]).

Regarding claim 5, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.
Abhyanker ‘053 further teaches
wherein the storage is configured to store, for each of created communities including a fifth community and a sixth community, region information indicating a region designated for a respective community and community identification information indicating the respective community in association with each other
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes).
 
Abhyanker ‘053, in view of Abhyanker ‘938, does not teach
the computer program code further comprises an information display control code configured to cause at least one of the at least one processor to prioritize one of the fifth community and the sixth community over the other based on a distance between the position indicated by the acquired positional information and a region indicated by region information of each of the fifth community and the sixth community, and cause the terminal device to display community information about the prioritized community, and the processing code is configured to cause at least one of the at least one processor to execute, in response to the user selecting the displayed community information and the position indicated by the acquired positional information being included in the region indicated by the region information of one of the fifth community and the sixth community corresponding to the selected community information, the processing for causing the user to join the community corresponding to the selected community information.
In the same field of endeavor, Baldwin teaches the limitations not taught by Abhyanker ‘053, in view of Abhyanker ‘938, including
the computer program code further comprises an information display control code configured to cause at least one of the at least one processor to prioritize one of the fifth community and the sixth community over the other based on a distance between the position indicated by the acquired positional information and a region indicated by region information of each of the fifth community and the sixth community, and cause the terminal device to display community information about the prioritized community, and the processing code is configured to cause at least one of the at least one processor to execute, in response to the user selecting the displayed community information and the position indicated by the acquired positional information being included in the region indicated by the region information of one of the fifth community and the sixth community corresponding to the selected community information, the processing for causing the user to join the community corresponding to the selected community information
([0035] - A user may create the event object by defining information about the event such as a time, a location and a list of users invited to the event ("a guest list"). Invitations to the event are sent to the users included on the guest list, and those users may reply to the invitation with an acceptance state
[0052] - The ranking is modified 640 to increase the position in the ranking of users in the selected group that previously attended events with the viewing user or to increase the position in the ranking of users in the selected group having a least a threshold number of interests in common with the viewing user
[0053] - The display generator 320 displays 650 users in the selected group that are connected to the viewing user using a priority display setting to make these users more visible.  Users in the selected group that are not connected to the viewing user may be displayed using a lower priority display setting 
 [0059] - Distribution of accept and maybe responses may be based on one or more additional factors to further encourage attendance of the event. For example, if a user is within a specified distance of an event's location, the user may receive, or more frequently receive, information identifying accept and maybe responses
 (From [0059], users are encouraged to join an event (includes receiving event invitations – see [0035]), where the encouraging of the users to join the event includes distribution of information to the users, based on their being within a particular distance of the event’s location (within a region), includes, as indicated in [0052], the users having common interests (interests = attributes) and includes, as indicated in [0053], user groups being selected, based on priority)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Baldwin’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region and time of the event, for the benefit of allowing users to quickly identify other users that expressed an interest in the event (see [0061]).

Regarding claim 11, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 10.
 Abhyanker ‘053 further teaches
wherein the positional information acquisition code is further configured to cause at least one of the at least one processor to acquire the time information indicating the time at which the terminal device is located at the position indicated by the positional information
([0499] - A verified user in another neighborhood is given "Guest" access to a neighborhood for a maximum of 340 days by a verified user in the neighborhood in which the guest access is given, where, the guest becomes a member of the neighborhood for a limited period
(time period during which the device is inside the neighborhood)).
Abhyanker ‘053, in view of Abhyanker ‘938, does not teach
the processing code is configured to cause at least one of the at least one processor to cause the user to join the community identified with the community identification information in response to the position of the terminal device being included in the region and an elapsed time from the time indicated by the acquired time information to a time corresponding to reading of the information code by the terminal device is within a predetermined time.
In the same field of endeavor, Baldwin teaches the limitations not taught by Abhyanker ‘053, in view of Abhyanker ‘938, including
the processing code is configured to cause at least one of the at least one processor to cause the user to join the community identified with the community identification information in response to the position of the terminal device being included in the region and an elapsed time from the time indicated by the acquired time information to a time corresponding to reading of the information code by the terminal device is within a predetermined time
([0054] To encourage undecided users to join an event, the social networking system 240 may identify users attending, or possibly attending, an event on the corresponding event page
[0059] - Distribution of accept and maybe responses may be based on one or more additional factors to further encourage attendance of the event. For example, if a user is within a specified distance of an event's location, the user may receive, or more frequently receive, information identifying accept and maybe responses.  The distribution of accept and maybe responses to a user may be modified based on the user's availability or current status; for example, if the user is available at the time of the event, information about maybe and accept responses is more frequently sent to the user
(From [0054], users are encouraged to join an event, where, as indicated in [0059], the encouraging of the users to join the event includes distribution of information to the users, based on their being within a particular distance of the event’s location (within a region) and the user being available at the time of the event)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Baldwin’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region and time of the event, for the benefit of allowing users to quickly identify other users that expressed an interest in the event (see [0061]).


Regarding claim 12, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 10. 
Abhyanker ‘053 further teaches
wherein the positional information acquisition code is further configured to cause at least one of the at least one processor to acquire time information indicating a time at which the terminal device is located at the position indicated by the positional information, the third region information acquisition code is further configured to cause at least one of the at least one processor to acquire period information indicating a period corresponding to the community
([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm
[0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes).
 Abhyanker ‘053, in view of Abhyanker ‘938, does not teach
the processing code is configured to cause at least one of the at least one processor to cause, in response to the position of the terminal device being included in the region and the time indicated by the acquired time information being included in the period indicated by the acquired period information, the user to join the community identified with the community identification information.
In the same field of endeavor, Baldwin teaches the limitations not taught by Abhyanker ‘053, in view of Abhyanker ‘938, including
the processing code is configured to cause at least one of the at least one processor to cause, in response to the position of the terminal device being included in the region and the time indicated by the acquired time information being included in the period indicated by the acquired period information, the user to join the community identified with the community identification information 
([0054] To encourage undecided users to join an event, the social networking system 240 may identify users attending, or possibly attending, an event on the corresponding event page
[0059] - Distribution of accept and maybe responses may be based on one or more additional factors to further encourage attendance of the event. For example, if a user is within a specified distance of an event's location, the user may receive, or more frequently receive, information identifying accept and maybe responses.  The distribution of accept and maybe responses to a user may be modified based on the user's availability or current status; for example, if the user is available at the time of the event, information about maybe and accept responses is more frequently sent to the user
(From [0054], users are encouraged to join an event, where, as indicated in [0059], the encouraging of the users to join the event includes distribution of information to the users, based on their being within a particular distance of the event’s location (within a region) and the user being available at the time of the event)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Baldwin’s teaching of creating the community of users and inviting the users to join the community, based on user location when within the region and time of the event, for the benefit of allowing users to quickly identify other users that expressed an interest in the event (see [0061]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker ‘053, in view of Abhyanker ‘938, and further in view of Narayanan, et al (US PG Publication 2019/0108495), hereafter Narayanan.

Regarding claim 6, Abhyanker ‘053, in view of Abhyanker ‘938, teaches the posting right giving device according to claim 1.
 Abhyanker ‘053 further teaches
wherein the positional information acquisition code is configured to cause at least one of the at least one processor to acquire a history of the positional information.
Abhyanker ‘053, in view of Abhyanker ‘938, does not teach
in response to the position indicated by at least one piece of the positional information included in the acquired history being included in the region indicated by the stored region information, the processing code is configured to cause at least one of the at least one processor to execute the processing for causing the user to join the community identified within the community identification information.
In the same field of endeavor, Narayanan teaches the limitations not taught by Abhyanker ‘053, in view of Abhyanker ‘938, including	
	in response to the position indicated by at least one piece of the positional information included in the acquired history being included in the region indicated by the stored region information, the processing code is configured to cause at least one of the at least one processor to execute the processing for causing the user to join the community identified within the community identification information
	([0005] - The social networking system may also suggest additional users that can be invited to join the event. The social networking system may use a variety of factors, such as the location and availability of the suggested additional users in view of the time and location identified by the event. The social networking system may also use other factors, such as the affinity between the inviting user and the suggested additional users, the frequency that the suggested additional users join events, the history of the additional users attending events).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, which includes creating the community of users, based on user location, to include Narayanan’s teaching of creating the community of users and inviting the users to join the community, based on user location and associated history, for the benefit of selecting users from candidate users based on a prediction of whether a suggestion to invite a candidate user would lead to the invited candidate user joining the event (see [0007]).
	
Regarding claim 7, Abhyanker ‘053, in view of Abhyanker ‘938, and further in view of Narayanan, teaches the posting right giving device according to claim 6.
Narayanan further teaches
wherein the terminal device is configured to transmit the positional information by wireless communication, and the positional information acquisition code is configured to cause at least one of the at least one processor to acquire, in response to the terminal device entering a coverage area of the wireless communication from out of the coverage area, the history of the positional information
([0015] - A variety of factors, such as the location and availability of the suggested additional users in view of the time and location identified by the event, may be used in making these determinations. Additional examples of factors for this determination include the affinity between the inviting user and the suggested additional users, the frequency that the suggested additional users join events, the history of the additional users attending events that the suggesting user also attended, or other suitable factors 
[0031] - To identify candidate users most likely to attend the event, the user suggestion engine 240 may account for the distance between a candidate user and the event's location in addition to affinity score, so candidate users within a threshold distance of the event's location are selected). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Abhyanker ‘053, in view of Abhyanker ‘938, and further in view of Narayanan, which includes creating the community of users, based on user location, to include Narayanan’s teaching of creating the community of users and inviting the users to join the community, based on user location and associated history, for the benefit of selecting users from candidate users based on a prediction of whether a suggestion to invite a candidate user would lead to the invited candidate user joining the event (see [0007]).


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Micucci, et al (US PG Publication 2013/0173798), hereafter Micucci, teaches providing access to an online social network. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.







 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641
	

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641